—Order unanimously reversed on the law, motion denied, counts one and two of indictment reinstated and matter remitted to Ontario County Court for further proceedings on the indictment. Memorandum: County Court erred in dismissing count one of the indictment and in reducing the second count to aggravated unlicensed operation of a motor vehicle in the second degree. Upon our review of the Grand Jury minutes, we conclude that there was sufficient evidence corroborating defendant’s admission that he had committed the offense of driving while intoxicated. The vehicle owned by defendant’s wife had struck guardrails on both sides of the roadway before coming to rest against one of them; the physical evidence at the scene indicated that only one person was in the vehicle at the time of the accident and defendant admitted that he had been in an accident, that the vehicle slid through the intersection, and that he was alone when the accident occurred. In addition, defendant admitted having six or seven beers earlier that evening, exhibited all the classic signs of intoxication and failed a field sobriety test that the deputy administered. That evidence satisfies the requirement that defendant’s admissions be supported by some proof in addition to his admissions that the offense of driving while intoxicated had been committed on the evening in question (see, CPL 60.50; People v Booden, *99469 NY2d 185, 187; People v Hennigan, 135 AD2d 1082). It follows therefore that there was no basis to reduce the second count of the indictment charging aggravated unlicensed operation of a motor vehicle in the first degree to aggravated unlicensed operation of a motor vehicle in the second degree (see, Vehicle and Traffic Law § 511 [3] [a]). (Appeal from Order of Ontario County Court, Sirkin, J. — Reduce Count of Indictment.) Present — Callahan, J. P., Green, Balio, Lawton and Doerr, JJ.